DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/30/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/25/2019 and 8/31/3030 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by US 20180000463 A1 to Keller.
Regarding claim 1, Keller discloses an apparatus (tissue container 50) comprising inter alia: 
(a) a base (base 70), wherein the base comprises: 
(i) a floor (base 70 includes a base body 71 defining a plurality of rectangular shaped reservoirs 72, paragraph 0062; see Fig. 10), 
(ii) a set of sidewalls, wherein the floor and the sidewalls cooperate to define a compartment (base 70 includes a base body 71 defining a plurality of rectangular shaped reservoirs 72, paragraph 0062; see Fig. 10), wherein the compartment is configured to receive a tissue sample tray, and 
(ii) a plurality of bosses extending upwardly from the floor within the compartment (base 70 includes a base body 71 defining a plurality of rectangular shaped reservoirs 72, paragraph 0062; see Fig. 10), wherein the bosses are configured to maintain positioning of a tissue sample tray received in the compartment (the bosses are configured to maintain positioning of a tissue sample tray received in the compartment, because they would prevent movement of a tray and therefore maintain a position of the tray); and 
(b) a lid (lid 60) configured to cooperate with the base to transition between an open position and a closed position, wherein the lid is configured to enable placement of a tissue sample tray in the compartment when the lid is in the open position, wherein the lid is configured to enclose a tissue sample tray in the compartment when the lid is in the closed position (all that is required in order to store individual tissue samples for individual identification is to place the desired tissue samples in corresponding reservoirs 72 while lid 60 is in the open configuration, and then move lid 60 to the closed position, paragraph 0069); and 
(c) a plurality of openings, wherein the plurality of openings are formed through one or both of the sidewalls or the lid (vents 76), wherein the openings are configured to enable fluid to reach a tissue sample tray enclosed in the compartment by the lid (Vents 66, 76 may help provide fluid communication between reservoirs 72 and the exterior of tissue container 50, paragraph 0071)
Regarding claim 7, Keller discloses wherein the lid is pivotably coupled with the base such that the lid is pivotable relative to the base to transition between the open position and the closed position (lid 60 pivots between open and closed positions, paragraph 0063). 
Regarding claim 8, Keller discloses wherein the bosses include a first plurality of bosses (base 70 includes a base body 71 defining a plurality of rectangular shaped reservoirs 72, paragraph 0062; see Fig. 10), wherein the first plurality of bosses are configured to fit between tissue sample strips of a tissue sample tray received in the compartment (the bosses are configured fit between tissue strips, as the bosses are configured to maintain positioning of a tissue sample tray received in the compartment, because they would prevent movement of a tray and therefore maintain a position of the tray). 
Regarding claim 9, Keller discloses wherein the bosses of the first plurality of bosses comprise straight ribs extending perpendicularly upwardly from the floor (as best seen in Fig. 10). 

Regarding claim 11, Keller discloses wherein the bosses further include a second plurality of bosses (note the plurality of reservoirs, defined by the plurality of bosses, as best seen in Fig. 10), wherein the second plurality of bosses are configured to prevent insertion of a tissue sample tray into the compartment with the tissue sample tray in upside-down orientation (the bosses are configured to prevent insertion of a tissue sample tray into the compartment in upside-down orientation due to the parallel orientation of the bosses). 
Regarding claim 12, Keller discloses wherein the base has an underside that further comprises a plurality of guides (rails 75), wherein the guides include a set of positioning guides configured to provide positioning of the base relative to a recess of a drawer of a radiograph machine (paragraph 0074). 
Regarding claim 13,  Keller discloses wherein the guides further include an orientation guide (exemplary adaptor 80) configured to restrict orientation of the base relative to a recess of a drawer of a radiograph machine (paragraph 0077). 
Regarding claim 14, Keller discloses wherein the lid further comprises an engagement boss (pivot studs 68 and pivot holes 78), wherein the engagement boss is configured to secure positioning of a tissue sample tray enclosed in the compartment by the lid (the pivot holes and studs are configured to allow the lid to close on a tissue sample tray, therefore securing a position of the tissue sample tray). 
Regarding claim 15, Keller discloses wherein the engagement boss is further configured to flatten a tissue sample tray enclosed in the compartment by the lid (the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of US 20140275999 A1 to Speeg et al. (hereinafter, Speeg).
Keller discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the base further comprises a tab mount, wherein the tab mount is configured to receive a pull tab of a tissue sample tray disposed in the compartment, wherein the tab mount is configured to provide an interference fit with a pull tab of a tissue sample tray disposed in the compartment. 
However, Speeg teaches a tissue sample tray container (2400) that comprises a protrusions (2416) that is used to receive a tray (1330) (paragraph 0147, Fig. 35). Speeg teaches at paragraph 0147 that the protrusion is used to maintain the position of the tray within the container. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the container of Speeg with the protrusion of Speeg, as a skilled artisan would have recognized that maintaining the position of the tray within the container would have protected and maintained the tray and respective biopsy sample(s) is a secure and protected position. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of US 20180004918 A1 to Walter et al. (hereinafter, Walter).
Keller discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the base further comprises a label panel, wherein the label panel is located external to the compartment. However, Walter teaches a label surface . 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller.
Keller discloses wherein the plurality of openings comprises: (i) a first set of openings formed through the sidewalls (vents 77) (ii) a second set of openings formed through the lid (vents 66). Keller discloses the claimed invention as set forth and cited above except for expressly disclosing a third set of openings formed through the lid, wherein the third set of openings is oriented perpendicularly relative to the second set of openings. However, it would have been an obvious matter of design choice to one skill in the art at the time the invention was made to construct a third set of openings from through the lid oriented perpendicularly relative to the second set of openings, since such configuration is nothing more than one of numerous shapes or configurations a person of ordinary skill in the art would find obvious for the purpose of providing openings of various orientations with respect to one another in a lid. 

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791